Citation Nr: 0020928	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  96-46 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether Section 306 pension benefits were properly terminated 
effective January 1, 1995.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from June 1942 to December 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 determination of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which terminated entitlement to Section 306 pension 
benefits effective January 1, 1995.

To the extent the veteran has requested that VA consider his 
eligibility for Section 306 pension benefits other than based 
on reinstatement, that matter has been neither procedurally 
prepared nor certified for appellate review, and is 
accordingly referred to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).



FINDINGS OF FACT

1.  In the 1995 year the veteran had no dependents.

2.  The veteran reported receiving $12,205.00 in Social 
Security Administration (SSA) income for 1995; a deduction of 
10 percent from such gross annual retirement income results 
in countable income of $10,984.00 for the 1995 year.

3.  The veteran reported unreimbursed medical expenses for 
1995 totaling $1,978.00; the amount in excess of five percent 
of his annual income, $1,368.00, was properly excluded from 
his countable income.

4.  With exclusions taken into consideration, the veteran's 
countable income for 1995 was $9,616.00; this amount is above 
the 1995 annual income limitation of $9,143.00 for 
entitlement to Section 306 disability pension for a veteran 
without dependents.



CONCLUSION OF LAW

The veteran's countable income for 1995 was in excess of the 
statutory limit for continued entitlement to Section 306 
disability pension and the disability pension was properly 
terminated, effective January 1, 1995.  38 U.S.C.A. §§ 1521, 
5107 (West 1991); 38 C.F.R. §§ 3.26(a), 3.252, 3.260, 3.262, 
3.271, 3.272, 3.660, 3.960 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Effective June 30, 1978, the veteran was awarded nonservice-
connected pension benefits, and, effective October 4, 1978, 
he was awarded special monthly pension benefits based on his 
housebound status.  In correspondence dated in November 1978 
and January 1981, the veteran was advised of the need for 
income and dependency information.  Thereafter the claims 
file reflects receipt of VA Form 21-8913, "Section 306 
Eligibility Verification Report"(hereinafter "EVR"), 
completed for the years 1985 to 1993.  Each form included 
notice that if information on the form pertinent to 
dependency and income was not completed by a certain date, 
pension benefits would be discontinued.

Letters from the RO to the veteran advising him of periodic 
amendments to his award include notice that the failure to 
notify VA of a change in dependency status could result in 
the creation of an overpayment in his account, and that the 
adjustments in his award were based on the income information 
reported in his EVRs.  

On January 24, 1994, the veteran's spouse died.  The RO 
received a copy of the death certificate January 31, 1994.

In a letter dated in October 1995, the RO advised the veteran 
that his benefits could continue only if his countable annual 
income did not exceed the income limit established by law.  
The RO cited the income limit for a single veteran as 
$9,143.00 in 1995 and informed the veteran that his countable 
annual income (from SSA monies) was $10,984 ($12,205 
multiplied by 90 percent) and that such was in excess of the 
maximum allowable income.  Thus, termination of such benefits 
was proposed, effective January 1, 1995.

The RO further advised the veteran that unreimbursed family 
medical expenses paid after January 1, 1995, could be used to 
reduce his income.  The veteran responded with a medical 
expense report identifying medical fees in the approximate 
amount of $1,978.00.  In a letter dated in December 1995, the 
RO advised the veteran of termination of his benefits, as the 
allowed unreimbursed medical expenses were not sufficient to 
lower his income and meet the criteria for continued pension 
entitlement.  The veteran requested, and was granted waiver, 
of the resulting overpayment.

The veteran has disagreed with the RO's decision to terminate 
his pension benefits.  He questioned the "math" used by the 
RO to determine his countable income.  

On April 30, 1996, the veteran remarried and, in September 
1996, requested reinstatement of his pension benefits.  In a 
letter dated in October 1997, the RO provided the veteran 
opportunity to correct his unreimbursed medical expense 
report pertinent to expenses incurred in 1995, and also 
provided an extension of time in which the veteran could 
submit information pertinent to the 1996 year.  The veteran 
was then advised that the time limit for furnishing medical 
expenses for the 1996 year was January 1, 1998.  The veteran 
advised that he was unable to find his actual medical 
expenses for the 1995 year.  In the supplemental statement of 
the case dated in January 2000, the veteran was advised of 
the current income limits for Section 306 pension 
eligibility.  He has provided no further information or 
response.


Pertinent Regulations

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C. §§ 101(15), 1502, 1521 (West 1991).  
Under 38 U.S.C.A. § 1521, a veteran may also be entitled to 
an increased rate of pension, in the form of a special 
monthly pension, when an otherwise eligible veteran is 
permanently housebound (38 U.S.C. § 1521(e)).  See also 
38 C.F.R. § 3.351(b), (c), and (d) (1999).  

The term, "Section 306" pension, applies to the pension 
program as it existed after Public Law No. 88-664 became 
effective on December 31, 1964, until the "improved" 
pension program came into being on December 31, 1978, when 
the Veterans' and Survivors' Pension Improvement Act of 1978 
(VSPIA) became effective.  However, section 306 of the VSPIA 
grandfathered certain provisions that had been applicable to 
veterans in receipt of pension on December 31, 1978, for 
those pension recipients who chose not to go into the 
"improved" pension program.  Pub. L. No. 95-588, § 306(a), 
92 Stat. 2508; see Lewis v. Brown, 8 Vet. App. 287 (1995).

Section 306 pension is a benefit payable monthly by VA 
because of nonservice-connected disability or age.  For 
continued entitlement to such benefit, a veteran must meet 
the income and net worth requirements of 38 U.S.C.A. §§ 1521, 
1522 as in effect on December 31, 1978, and all other 
provisions of title 38, United States Code, in effect on 
December 31, 1978, applicable to Section 306 pension.  The 
rate of Section 306 disability pension is published in 
tabular form in appendix B of the Veterans Benefits 
Administration Manual M21-1 and is to be given the same force 
and effect as if published in the regulations (Title 38, Code 
of Federal Regulations).  38 U.S.C. § 1521; 38 C.F.R. § 3.21 
(1999).

Under the provisions for Section 306 pensions, countable 
annual income is determined by the amount of income received 
during the calendar year from January 1 through December 31 
of any given year.  38 C.F.R. § 3.252(c).  Income is 
generally defined as payments of any kind or from any source, 
unless specifically excluded.  See 38 C.F.R. § 3.260.  
Payments of any kind or from any source will be counted as 
income unless specifically excluded.  See 38 C.F.R. 
§§ 3.271, 3.272.  Income will be counted for the calendar 
year in which it is received and total income for the full 
calendar year will be considered except as specifically 
excluded.  Retirement benefits, including an annuity or 
endowment, paid under a Federal, State, municipal, or private 
business or industrial plan are considered income; 10 percent 
of the retirement payments received by a veteran will be 
excluded.  The remaining 90 percent will be considered income 
as received.  38 C.F.R. § 3.262(e)(2).

There will be excluded from the amount of the claimant's 
annual income any unreimbursed amounts which have been paid 
within the calendar year for unusual medical expenses 
regardless of the year the indebtedness was incurred.  The 
term unusual means excessive.  It does not describe the 
nature of a medical condition but rather the amount expended 
for medical treatment in relationship to the claimant's 
resources available for sustaining a reasonable mode of life.  
Unreimbursed expenditures which exceed five percent of the 
claimant's reported annual income will be considered unusual.  
Health, accident, sickness and hospitalization insurance 
premiums will be included as medical expenses in determining 
whether the claimant's unreimbursed medical expenses meet the 
criterion for unusual.  A claimant's statement as to amounts 
expended for medical expenses ordinarily will be accepted 
unless the circumstances create doubt as to its credibility.  
An estimate based on a clear and reasonable expectation that 
unusual medical expenditure will be realized may be accepted 
for the purpose of authorizing prospective payments of 
benefits subject to necessary adjustment in the award upon 
receipt of an amended estimate or after the end of the 
calendar year upon receipt of an income questionnaire.  For 
the purpose of Section 306 pension, there will be excluded 
unreimbursed amounts paid by the veteran for unusual medical 
expenses of self, spouse, and other relatives of the veteran 
in the ascending as well as descending class who are members 
or constructive members of the veteran's household and whom 
the veteran has a moral or legal obligation to support.  
38 C.F.R. § 3.262(l)(1).

Effective December 1, 1994, the annual countable income limit 
for a veteran without dependents was $9,143.00.  38 C.F.R. § 
3.26; 59 Federal Register 62780 (1994).

Where reduction or discontinuance of a running award of 
Section 306 pension or old-law pension is required because 
dependency of another person ceased due to marriage, 
annulment, divorce or death, or because of an increase in 
income, which increase could not reasonably have been 
anticipated based on the amount actually received from that 
source the year before, the reduction or discontinuance shall 
be made effective the end of the year in which the increase 
occurred.  38 U.S.C.A. § 5112 (West 1991); 38 C.F.R. 
§ 3.660(a)(2).

Section 306(a)(2) provides that beneficiaries, such as [the 
veteran], who did not elect to receive improved pension would 
continue to receive pension at the rate in effect at the time 
the program was phased out, December 31, 1978, so long as 
their annual countable income does not exceed the annual 
income limitation that is set by statute each year for 
recipients of that type of pension.  Pub. L. No. 95-588, 
§ 306(a)(2), (b)(3).  However, if the countable income of a 
Section 306 pension recipient ever exceeds the income 
limitation established for a given year, that person is 
precluded from establishing entitlement under any other 
pension program except the improved pension program.  See 
Bone v. Brown, 9 Vet. App. 446, 449-50 (1996) (citing 38 
C.F.R. § 3.960, and finding regulation "entirely consistent 
with [section 306 of] the 1978 Act").

Analysis

In November and December 1978, the veteran was granted a non-
service- connected disability pension.  As a recipient of 
non-service-connected disability pension when VSPIA became 
effective on December 31, 1978, he was eligible to elect to 
receive an "improved" pension under the new Act, or, under 
Section 306 of VSPIA, to continue to receive a pension as 
provided under the earlier pension program, i.e., a "Section 
306 pension."  The veteran has continued to receive a 
Section 306 pension.

The veteran challenges the propriety of termination of his 
Section 306 nonservice-connected pension benefits, effective 
January 1, 1995, due to excessive income.

The Board here notes the death of the veteran's former spouse 
in January 1994.  Such event affected the veteran's 
dependency and income status.  He was thus considered as a 
single veteran for the 1995 year.  The veteran has not 
disputed his reported SSA income for the 1995 year.  The RO 
properly counted 90 percent of such income.  Moreover, the RO 
considered the veteran's reported unreimbursed medical 
expenses and provided him opportunity to amend such report.  
The veteran has provided no additional expense statements for 
1995.  The RO properly considered that portion of the 
reported unreimbursed medical expenses that exceeded five 
percent of the veteran's annual income.  Using those figures, 
the veteran's countable income for the 1995 year was still in 
excess of the maximum annual rate set by law, $9,143.00.  

In this case, the veteran's change in dependency status 
occurred in 1994, resulting in a lower maximum income rate 
for continued Section 306 pension eligibility.  The law 
provides for termination of Section 306 pension benefits when 
a recipient exceeds the maximum allowable income for such 
eligibility, and further provides that benefits should be 
terminated at the end of the year in which the unforeseen 
increased income or change in dependency occurred.  38 C.F.R. 
§ 3.660(a)(2).  As such, his Section 306 pension benefits 
were properly terminated at the end of 1994, effective 
January 1, 1995.

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive, and the appeal must therefore be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Section 306 pension benefits were properly terminated 
effective January 1, 1995.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

